IN THE
                        TENTH COURT OF APPEALS

                               No. 10-07-00109-CR

ALFRED WINDON SCOTT,
                                                         Appellant
v.

THE STATE OF TEXAS,
                                                         Appellee



                         From the 361st District Court
                             Brazos County, Texas
                       Trial Court No. 06-01712-CRF-361


                         MEMORANDUM OPINION


      Appellant has filed a motion to dismiss his appeal. See TEX. R. APP. P. 42.2(a).

We have not issued a decision in this appeal, and Appellant personally signed the

motion. Accordingly, the appeal is dismissed.




                                                REX D. DAVIS
                                                Justice
Before Chief Justice Gray,
       Justice Reyna, and
       Justice Davis
Appeal dismissed
Opinion delivered and filed March 4, 2009
[CR25]




Scott v. State                              Page 2